Citation Nr: 1201346	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-31 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1959 to August 1962 and from May 1965 to October 1988.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied a claim for TDIU.  

On the Veteran's October 2008 appeal form, he checked that he wanted a Board hearing at a local VA office and then wrote "Mobile ???" next to his election.  In the body of the appeal form, the Veteran stated he wanted a "local" hearing, but to him that would be the largest major city closest to him (Mobile, Alabama) and not Montgomery, Alabama, where the Regional Office is located.  In July 2009, the Veteran's representative submitted a memorandum clarifying that the Veteran does not desire a Board hearing and requested the appeal be prepared for appellate review.  The Board finds the hearing request has been withdrawn.  


FINDINGS OF FACT

1. The Veteran has a high school education and certifications from various military-related trainings.  He served in the United States Coast Guard for over 25 years and achieved the rank of Senior Chief Boatswain's Mate.  He also has experience working in an office, as a meat packer, and as a postal worker (including as a clerk, carrier and automation worker).  

2. The Veteran is service-connected for adenocarcinoma of the prostate, status post retropubic prostatectomy at 40  percent; low back pain at 20 percent; exertional tachycardia with shortness of breath at 10 percent; and arthritis of the great toe at 10 percent for a combined total is 60 percent.  The Veteran is also service-connected for the following noncompensable disabilities: residuals of a left great toe injury; bilateral hearing loss, sinusitis with headaches; and a back scar status post cyst removal.  

3. The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.15, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Also in this letter, the RO notified the Veteran of the process by which effective dates are established, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service and post service medical records have been associated with the claims file.  The RO sent letters requesting private records with authorization and consent forms to every clinician the Veteran reported might have records.  All records were received from each source.  All identified and available treatment records have been secured.  The Veteran received a VA examination.  

In a recent case, the Federal Circuit held that VA is not required (under 38 U.S.C.A. § 5103A) to obtain an industrial survey from a vocational expert to evaluate a TDIU claim where a veteran cannot perform his old job.  Curtis E. Smith v. Shinseki, 647 F.3d. 1380 (Fed.Cir. 2011).  It is not necessary to remand this case for a vocational expert's opinion.  The duties to notify and assist for this claim have been met.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating being 70 percent or higher.  38 C.F.R. § 4.16(a) (2011).  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him or her incapable of substantial gainful employment.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war (POW).  38 C.F.R. § 4.16.  

If a Veteran fails to meet the applicable percentage standards in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability under 38 C.F.R. § 4.16(b) (2011).  

The Board must evaluate whether there are circumstances in the appellant's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board is to take into account the Veteran's employment and educational background.  Van Meter v. Brown, 4 Vet. App. 477, 479 (1993).  

For a veteran to prevail in his or her claim for TDIU benefits, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4, 1, 4.15 (2011); Van Hoose, 4 Vet. App. at 363.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question presented is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).   

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran contends he is entitled to a TDIU.  In his October 2005 claim, he stated he could not work due to his service-connected disabilities alone.  He referenced his recent left hip surgery.  A claim for degenerative arthritis of the left hip, status post total arthroplasty was denied by the RO in February 2007.  The Veteran did not file a notice of disagreement for this decision.  The Board finds this issue is not on appeal.  

The Veteran filed a claim for TDIU in October 2005 and submitted a claim for TDIU in April 2006.  He said that his degenerative arthritis prevented him from securing and following a substantially gainful occupation.  He stated he had been receiving treatment in the past year but did not give dates.  He listed his doctor and the name of the hospital; stating he was in the hospital in November 2004.  He explained that he entered the hospital to have a left total hip replacement due to degenerative arthritis.  While in the hospital, he suffered some complications involving his colon.  He was seeing a doctor for follow up.  

November 2004 was also when his disability affected full-time employment.  He said he last worked full-time in 2002 and became too disabled to work in November 2004.  The most money he had earned in a year was about $40,000 in 2001 while working as a postal clerk.  This was his last job; he worked 40 hours per week from 1991 to 2002.  He claimed to have lost time from his illness at various points.  He was not presently employed.  He said he did not leave his last job due to disability.  He expected to receive disability retirement benefits.  He had not tried to obtain other employment.  

He finished twelve grades of high school and received training while in the Coast Guard.  He had no training since he became too disabled to work.  

In his March 2007 notice of disagreement, the Veteran stated he never filed a claim for PTSD but "lives with it daily."  He also mentioned driving his vehicle, mowing his lawn and volunteering frequently.  PTSD is not on appeal; the RO interpreted this statement regarding PTSD as a claim, it was denied in March 2009, and the Veteran did not file a notice of disagreement with that decision.  The Board finds this issue is not on appeal.  

The Veteran is currently service-connected for the following disabilities: adenocarcinoma of the prostate, status post retropubic prostatectomy at 40 percent; low back pain at 20 percent; exertional tachycardia with shortness of breath at 10 percent; and arthritis of the great toe at 10 percent.  The Veteran is also service-connected for the follow noncompensable disabilities: residuals of a left great toe injury; bilateral hearing loss, sinusitis with headaches; and a scar status post cyst removal of the back.  His combined total is 60 percent.  

The Veteran does not meet the schedular criteria under 38 C.F.R. § 4.16(a).  The Veteran does not have one service-connected disability rated at 60 percent or higher.  He also does not have disabilities of either both upper or both lower extremities that can be combined.  Id.  He does not have disabilities that result from one common etiology or single accident.  Id.  His disabilities do not affect a single system so that they may be combined to reach 60 percent alone.  Id.  There's no showing his disabilities were incurred in action or as a POW.  Id.  He does have two or more service-connected disabilities and one is rated at 40 percent (adenocarcinoma of the prostate, status post retropubic prostatectomy).  However, the combined rating is not 70 percent or higher as required by 38 C.F.R. § 4.16(a) and as a result the schedular criteria are not met.  

The Veteran's representative acknowledged the schedular criteria were not met in a November 2011 statement and requested consideration for a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

The Veteran's work history shows he stated on his June 1959 enlistment examination that his usual occupation was "office boy".  He was at this job for two years.  On his April 1965 re-enlistment examination, the Veteran's usual occupation was that of a meat packer.  He was in the Coast Guard from May 1965 to October 1988.  He had a long and successful career and retired as a Senior Chief Boatswain's Mate.  In May 1990, he worked as a city carrier with the U.S. Postal Service (USPS).  An October 1999 letter to his doctor shows that his work required "strenuous work," walking, stretching, twisting, pulling, bending and straining.  At a November 2001 Board hearing regarding a prior claim, the Veteran worked at the USPS at an automation processing plant.  

The history of the Veteran's disabilities shows that in the mid-1990s he was treated for pain in his back.  For example, a December 1995 record from Dr Ray shows he had moderately advanced degenerative arthrosis at L4-5 and L5-S1.  In March 1999, a Providence hospital record showed he had prostate cancer and had a radical retropubic prostatectomy.  An April 1999 doctor's note following the prostatectomy regarding work showed there were virtually no limitations.  A July 1999 VA examination showed the Veteran was status post surgery for adenocarcinoma of the prostate with a radical retropubic prostatectomy.  He was also status post resection for bladder tumor.  His mild stress urinary incontinence was improving.  

In May 2000, Dr. Russell showed that the Veteran had findings of a recurrent tumor.  He was suffering from current symptoms due to treatment, but long term he was at risk for development of incontinence, lower extremity edema, genital edema, rectal bleeding and genital urinary irritation.  The Veteran was treated for the recurrent cancer and at an April 2002 VA examination it was noted his urinary frequency during the day occurred about every 45 to 60 minutes.  The diagnosis was adenocarcinoma of the prostate, status post radical retropubic prostatectomy, stable; urinary incontinence; erectile dysfunction; remote history of transitional cell carcinoma of the bladder, status post resection with no evidence of recurrence; and a history of urolithiasis with no evidence of urinary calculi.  

In November 2004, a Providence Hospital record showed the Veteran had been admitted for left hip replacement due to severe osteoarthritis (non-service-connected).  Other non-service-connected conditions such as a history of asthma, chronic obstructive pulmonary disease (COPD) and hypertension were discussed.  He had sinus tachycardia at this time, which is service-connected.  After surgery, the Veteran had complications which included multiple spontaneous perforations of the right colon.  He eventually recovered and was discharged.  

In January 2007, the Veteran received a VA examination.  The examiner noted what the Veteran was service-connected for and that he was seeking entitlement to a TDIU.  Non-service connected conditions such as nocturnal leg cramps, COPD and a left hip prosthesis were also noted.  The claims file was available and reviewed.  
The Veteran's retirement from the Coast Guard and Post Office was noted.  His hobbies included computer work and volunteering with veteran's organizations at least twice a week.  He drove a sport utility vehicle with no restrictions.  

The Veteran's surgical history was detailed as well.  His non-service-related left hip surgery and complications were noted.  The examiner saw the Veteran had suffered from prostate cancer, received a prostatectomy and had treatment for recurring prostate cancer.  Other non-service related surgeries included diverticula removal from the bladder, inguinal hernia repair, and kidney stone removal.  

The Veteran's medications were reviewed and he denied problems with these medications.  

The examiner discussed each symptomatic service-connected disability.  The Veteran's lumbar spine gave him chronic pain; he last received an epidural block for pain three years prior.  He had some flare ups that generally occurred at least once per week and lasted two days.  Twisting at the waist was a precipitating event.  He sometimes wore a waist belt when experiencing a flare up.  He used no other assistive devices and this did not affect his activities of daily living.  He was noted to be retired for four years.  He had not been prescribed bed rest.  

The Veteran was taking medication for the residuals of prostate cancer.  The excised bladder diverticula from 1993 were benign.  He had lethargy and leg weakness.  His weight had stayed the same in the last year.  He had frequency of urination, hesitancy and changes in stream.  He denied dysuria and was incontinent or urine, needing two pads per day.  He had a kidney stone in 1993, but other than that there had been no history of urinary tract problems.  

Regarding his tachycardia, he had palpitations with exertion and vague chest pain.  He reported chest pain and shortness of breath.  He sometimes got dizzy when rising from a stooped position, but denied fainting.  He had no history of heart attack, stroke, congestive heart failure, etc.  He did have non-service-connected COPD.  

He reported having sinusitis at least four times per week with a stuffy nose and occasional headache.  He used over-the-counter medications.  He had no sinus surgery, was not on oxygen and was not a respirator.  His headache normally responded to Tylenol or Advil.  The examiner noted he was not service-connected for allergic rhinitis.  

His right great toe would develop cramping pain.  He was treated with vitamins and over-the-counter medication.  He did not use a corrective device.  He could stand thirty minutes, but then his non-service-connected hip arthritis would get symptomatic.  His toe did not cause problems with activities of daily living.  

The prior cyst removal scar caused no problems.  In regard to hearing, he did not need a hearing aid at this time and did not wear one.  He had no problems with hearing in regard to unemployment.  

The Veteran attributed his non-service-connected left hip, prostate cancer residuals and "heart condition" to his unemployment.  The examiner briefly reviewed the non-service-connected conditions of the left hip and COPD.  
Physical examination revealed that the Veteran walked without an assistance device.  He was about 160 pounds.  The examination was largely within normal limits; the musculoskeletal and neurological part showed the Veteran did not have tenderness to the lumbar spine, no spasm or gross deformity, senses were equal, deep tendon reflexes were normal and cranial nerves were intact.  Straight leg raises were negative for radicular symptoms.  He did heel and toe walk without problems but could not tandem walk due to gait instability.  He had some limitation of motion or the thoracolumbar spine.  An X-ray did show degenerative disease.  

Under diagnoses, there was no recurrence of prostate cancer.  The ventricular arrhythmias were unremarkable as there was a normal electrocardiogram and multi-gated acquisition scan.  Sinusitis was also unremarkable, as was the big toe, and cyst scar.  There was no evidence of a hearing problem at the examination.  The non-service-connected conditions of COPD and the left hip were noted; an examination was unremarkable and the hip was in good alignment.  

The examiner, taking into consideration the evidence in the claims file, the Veteran's complaints and the findings upon examination, opined that the Veteran's service-connected disabilities would not preclude sedentary employment.  The examiner noted the Veteran was independent in his activities of daily living.  He could drive his own vehicle.  He could use computers and volunteered several days a week.  The examiner stated that the service-connected disabilities did not preclude employability for sedentary and nonphysical work.  

The Board finds all of the evidence to be competent insofar as the source of the evidence describes what was actually observed.  See 38 C.F.R. § 3.159(a)(2).  

The Board must make findings with regard to credibility for the evidence submitted.  Caluza v. Brown, 7 Vet. App. at 511.  The Board finds the Veteran to be credible in stating his past work history and current symptoms of his service-connected disabilities.  He indicated at the time of the VA examination that his (nonservice-connected) left hip disability is a primary factor in his inability to work, along with his service-connected prostate cancer, and back and cardiovascular disabilities.  The VA examiner specifically indicated that the service-connected cardiovascular disability was unremarkable on examination and the service-connected back strain and prostate cancer residuals together with other service-connected disabilities were not shown to preclude employment.  

The Board finds the January 2007 VA examination to be the most probative piece of evidence in the file.  The report is on point, fully explanatory and supported by relevant evidence.  The Board assigns this report great weight.  

The Board finds that entitlement to a TDIU is not warranted under 38 C.F.R. § 4.16(a) and that referral for a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is also not warranted.  As explained above, the Veteran does not meet the schedular criteria under § 4.16(a).  The VA examiner has stated that the Veteran retains the ability to do sedentary work in spite of his service-connected disabilities.  In reviewing the above evidence of the service-connected disabilities combined, the Veteran's past work history and his current activities of everyday life the Board concludes that they do not preclude sedentary work.  The Veteran has a high school education, several successful past careers and continued to be active in his community.  The Board does not find a factor which takes the Veteran's case "outside the norm" of other such veterans.  Van Hoose, 4 Vet. App. at 363.  A referral on an extraschedular basis under 38 C.F.R. § 4.16(b) is not warranted.  

The Board finds that entitlement to a TDIU is not warranted.  The benefit of the doubt rule is not for application and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to a TDIU is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


